Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 25, 2021 has been entered and made of record. Claims 2, 7-8, 10, 13-14, 16, and 19-20 have been amended; claims 1, 9, and 15 have been cancelled; and claims 11 and 22 have been added. Claims 2-8, 10-14, and 16-22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2, 10, 13, 14, 16, 19, 20, 21, and 22 are allowable over the prior art of record.
Claims 3-8 are allowable in view of their dependency from claim 2.
Claims 11-12 are allowable in view of their dependency from claim 10
Claims 11-12 are allowable in view of their dependency from claim 10.

With respect to claim 2, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein a magnification m that is a magnification for obtaining the parallax map in the lowest hierarchy when the reduction unit reduces the size of the original image pair 

The relevant prior art of record, Bigioi et al, (US-PGPUB 2016/0035104) discloses the acquiring an original image pair that has a parallax, (see at least: Abstract, and Par. 0038); reducing a size of the original image pair, (Par. 0011-0012); calculating, from an image pair that is obtained by the reduction unit, a parallax map that is a distribution of parallax amounts corresponding to regions of the image pair, using predetermined search ranges, (see at least: Par. 0011, 0040, 0061-0062); wherein, in order to obtain a parallax map that has a predetermined number of pieces of data, (Par. 0010), the calculator calculates parallax maps in a plurality of hierarchies, respectively, in which a hierarchy where a parallax map is calculated using an image pair obtained by the reduction unit with a lowest magnification is set as a lowest hierarchy, (see at least: Par. 0011, 0059); and the predetermined search ranges for calculating the parallax maps in the respective hierarchies are determined based on a parallax map in an immediately lower hierarchy, (Par. 0062-0063), (see the final office action for more details). However, while disclosing calculating parallax map in a lowest hierarchy; Bigioi et al fails to teach or suggest, either alone or in combination with the other cited references, wherein a magnification m that is a magnification for obtaining the parallax map in the lowest hierarchy when the reduction unit reduces the size of the original image pair and a reference frequency f, on the original image pair, of the pattern light that is projected onto the measurement target satisfy a predetermined condition.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 2. As such, claim 10 is in condition for allowance for at least similar reasons, as stated above.

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein a speed setting mode is provided in which, by setting a region of interest corresponding to the measurement target in a captured image, the calculator calculates a parallax map at a predetermined speed”.

The relevant prior art of record, Bigioi et al, (US-PGPUB 2016/0035104) discloses the acquiring an original image pair that has a parallax, (see at least: Abstract, and Par. 0038); reducing a size of the original image pair, (Par. 0011-0012); calculating, from an image pair that is obtained by the reduction unit, a parallax map that is a distribution of parallax amounts corresponding to regions of the image pair, using predetermined search ranges, (see at least: Par. 0011, 0040, 0061-0062); wherein, in order to obtain a parallax map that has a predetermined number of pieces of data, (Par. 0010), the calculator calculates parallax maps in a plurality of hierarchies, respectively, in which a hierarchy where a parallax map is calculated using an image pair obtained by the reduction unit with a lowest magnification is set as a lowest hierarchy, (see at least: Par. 0011, 0059); and the predetermined search ranges for calculating the parallax maps in the respective hierarchies are determined based on a parallax map in an immediately lower hierarchy, 

With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein a high accuracy mode is provided in which a magnification when the reduction unit reduces the size the original image pair is a maximum value, and, with respect to a Nyquist frequency f_nyq that depends on an image sensor, a condition of at least one of the acquisition unit and the calculator is set such that the magnification and the reference frequency f, on the original image pair, of the pattern light that is projected onto the measurement target satisfy the following condition: (1/3)*f_nyq                        
                            ≥
                        
                    f                        
                            ≥
                        
                    (1/5)*f_nyq”

The relevant prior art of record, Bigioi et al, (US-PGPUB 2016/0035104) discloses the acquiring an original image pair that has a parallax, (see at least: Abstract, and Par. 0038); reducing a size of the original image pair, (Par. 0011-0012); calculating, from an image pair that is obtained by the reduction unit, a parallax map that is a distribution of parallax amounts corresponding to regions of the image pair, using predetermined search ranges, (see at least: Par. 0011, 0040, 0061-0062); wherein, in order to obtain a parallax map that has a predetermined number of pieces of data, (Par. 0010), the calculator                         
                            ≥
                        
                    f                        
                            ≥
                        
                    (1/5)*f_nyq”

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 13. As such, claim 19 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 14. As such, claim 20 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 13. As such, claim 21 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 14. As such, claim 22 is in condition for allowance for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/10/2021